Matter of Alexander v Alexander (2021 NY Slip Op 01582)





Matter of Alexander v Alexander


2021 NY Slip Op 01582


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ.


195 CAF 20-00828

[*1]IN THE MATTER OF PETER M. ALEXANDER, PETITIONER-APPELLANT,
vLORRAINE C. ALEXANDER, RESPONDENT-RESPONDENT. 


PETER M. ALEXANDER, PETITIONER-APPELLANT PRO SE.
MACKENZIE HUGHES LLP, SYRACUSE (JILLIAM L.D. MCGUIRE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered December 19, 2019 in a proceeding pursuant to Family Court Act article 4. The order denied petitioner's written objection to an order of a support magistrate. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court